UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7053



WALLACE MITCHELL,

                                              Plaintiff - Appellant,

          versus


Y. ELSWICK; E. C. MORRIS; MORTON GILBERT, SR.;
KEVIN ROBINSON, Officer, Red Onion State
Prison; K. BARNES; DWAYNE HOPKINS; CALVIN B.
WILLIAMS; LIEUTENANT BENNETT; CAPTAIN PEREZ;
ROBERT FULTON; JAMES MURPHY; EDMUND P. WALSH;
GLORIA J. NELSON; CHARLES FRANCIS, St./Red
Onion State Prison; VIRGINIA DEPARTMENT OF
CORRECTIONS; DISTRICT OF COLUMBIA DEPARTMENT
OF CORRECTIONS; LYNN REYNOLDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-46-7)


Submitted:   December 16, 1999          Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace Mitchell, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wallace Mitchell appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and

denying his motion for reconsideration.    We have reviewed the rec-

ord and the district court’s memorandum opinion and orders and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Mitchell v. Elswick, No. CA-99-46-7 (W.D. Va.

May 21 & July 19, 1999).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2